               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        CASE NO. 1:14-CV-954

  STUDENTS FOR FAIR
  ADMISSIONS, INC.,

                         Plaintiff,
                                                  SFFA’s MOTION FOR SUMMARY
                        v.                        JUDGMENT PURSUANT TO RULE
                                                  56

  UNIVERSITY OF NORTH
  CAROLINA et al.,                                ORAL ARGUMENT REQUESTED

                         Defendants.



       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and L.R. 56.1,

Plaintiff Students for Fair Admissions, Inc. (“SFFA”) respectfully moves the Court for

entry of an Order granting it summary judgment on all counts.

       1.     SFFA brought suit against the University of North Carolina at Chapel

Hill (“UNC”) alleging that Defendants administer an admissions process that

unconstitutionally discriminates on the basis of race.

       2.     As explained in detail in SFFA’s supporting memorandum of law, there

is no genuine issue of material fact and SFFA is entitled to judgment as a matter of law;

no reasonable jury could find that UNC’s use of race in its admissions process is

narrowly tailored to further compelling government interests.




                                           1


  Case 1:14-cv-00954-LCB-JLW Document 158 Filed 01/18/19 Page 1 of 3
       WHEREFORE, SFFA respectfully requests that the Court:

       1.     Grant SFFA’s Motion for Summary Judgment on all counts;

       2.     Enter Judgment for SFFA on all counts; and

       3.     Grant SFFA such other relief as may be appropriate.

       Pursuant to L.R. 7.3(c), SFFA also respectfully requests the opportunity to

present oral arguments on this Motion. SFFA believes that oral argument would be

helpful to the Court and warranted given the expert analysis in this case and the

importance of the constitutional rights involved.

       Respectfully submitted this 18th day of January, 2019.

     /s/ Thomas R. McCarthy                            /s/ Alan M. Ruley
     Thomas R. McCarthy                                Alan M. Ruley
     William S. Consovoy                               N.C. State Bar No. 16407
     J. Michael Connolly                               BELL, DAVIS & PITT, P.A.
     Bryan K. Weir                                     P.O. Box 21029
     CONSOVOY MCCARTHY PARK PLLC                       Winston Salem, NC 27120-1029
     3033 Wilson Boulevard, Suite 700                  (336) 714-4147
     Arlington, Virginia 22201                         aruley@belldavispitt.com
     (703) 243-9423
     tom@consovoymccarthy.com                          Patrick Strawbridge
                                                       CONSOVOY MCCARTHY PARK PLLC
     Michael H. Park                                   Ten Post Office Square
     CONSOVOY MCCARTHY PARK PLLC                       8th Floor South PMB #706
     745 Fifth Avenue, Suite 500                       Boston, MA 02109
     New York, NY 10151                                (617) 227-0548
     (212) 247-8006                                    patrick@consovoymccarthy.com
     park@consovoymccarthy.com


                  Attorneys for Plaintiff Students for Fair Admission, Inc.




                                             2


  Case 1:14-cv-00954-LCB-JLW Document 158 Filed 01/18/19 Page 2 of 3
                          CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing motion via the Court’s electronic

filing system, pursuant to the Electronic Filing Procedures, on all attorneys of record

who have entered an appearance by ECF in this matter.

       This the 18th day of January, 2019.


                                                   /s/ Alan M. Ruley
                                                   Alan M. Ruley




                                             3


  Case 1:14-cv-00954-LCB-JLW Document 158 Filed 01/18/19 Page 3 of 3
